 


115 HRES 442 RH: Of inquiry directing the Secretary of the Treasury to provide certain documents in the Secretary’s possession to the House of Representatives relating to President Trump’s financial connections to Russia, certain illegal financial schemes, and related information.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
House Calendar No. 72 
115th CONGRESS 
1st Session 
H. RES. 442 
[Report No. 115–265] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2017 
Ms. Maxine Waters of California (for herself, Mr. Kildee, Ms. Moore, Mr. Al Green of Texas, and Mr. Perlmutter) submitted the following resolution; which was referred to the Committee on Financial Services 
 

July 28, 2017
Additional sponsors: Ms. Velázquez, Mr. Sherman, Mr. Meeks, Mr. Capuano, Mr. Clay, Mr. Lynch, Mr. David Scott of Georgia, Mr. Foster, Mr. Heck, Mr. Vargas, Mr. Kihuen, and Ms. Jayapal

 
July 28, 2017 
Reported adversely, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Of inquiry directing the Secretary of the Treasury to provide certain documents in the Secretary’s possession to the House of Representatives relating to President Trump’s financial connections to Russia, certain illegal financial schemes, and related information. 
 
 
That the Secretary of the Treasury is directed to furnish the House of Representatives, not later than 14 days after the adoption of this resolution, copies of any document, record, including any applicable suspicious activity report (SAR), memo, correspondence, or other communication that explicitly references on its face— (1)loans, guarantees, or other forms of credit, made or extended by Deutsche Bank AG, the Bayrock Group LLC, Vnesheconombank Group (VEB), Sberbank of Russia, Alfa Group, VTB Group, Gazprombank, any subsidiary or affiliate of the foregoing, the Russian government, or any Russian senior foreign political figure (as defined under section 1010.605 of title 31, Code of Federal Regulations), to— 
(A)President Trump;  (B)President Trump’s family members— 
(i)Donald Trump Jr.;  (ii)Eric Trump;  
(iii)Ivanka Trump;  (iv)Melania Trump;  
(v)Tiffany Trump;  (vi)Jared Kushner; and  
(vii)Seryl Stadtmauer (aka Seryl Kushner);  (C)President Trump’s associates— 
(i)Paul Manafort;  (ii)Carl Icahn;  
(iii)Felix Sater;  (iv)Gary Cohn;  
(v)Carter Page;  (vi)Roger Stone;  
(vii)Rick Gates;  (viii)Wilbur Ross;  
(ix)Rex Tillerson;  (x)Michael Flynn;  
(xi)Jeff Sessions;  (xii)Michael Cohen;  
(xiii)Rhona Graff;  (xiv)Rob Goldstone;  
(xv)Boris Epshteyn; and  (xvi)Michael Caputo;  
(D)any Trump-owned, -branded, -licensed, or managed hotels, casinos, and golf courses, previously identified by the Department of the Treasury, including— (i)the Trump Taj Mahal Associates, LLC, d/b/a Taj Mahal Casino Resort;  
(ii)the Trump National Doral Miami; and  (iii)the Trump International Hotel, Washington, DC;  
(E)any individual described in subparagraph (A), (B), or (C) in connection with— (i)the property located at 666 5th Avenue, New York, NY; and  
(ii)the property located at 229 West 43rd Street, New York, NY; and  (F)the Imperial Pacific International Holdings Ltd., or the Best Sunshine Live Casino;  
(2)any financial accounts located outside of the United States and any individual described in subparagraph (A), (B), or (C) of paragraph (1);  (3)Deutsche Bank AG’s 2011 mirror trading scheme;  
(4)the Russian Laundromat (also known as the Global Laundromat and the Moldovan Scheme);  (5)any money laundering violations involving individuals, businesses, or property described in subparagraphs (A) through (F) of paragraph (1);  
(6)any violation of U.S. sanctions, the Foreign Corrupt Practices Act of 1977, or section 953 of title 18, United States Code (commonly known as the Logan Act), by any person or entity described in subparagraphs (A) through (D) of paragraph (1);  (7)any business rule developed by the FinCEN to screen data under section 21 of the Federal Deposit Insurance Act, chapter 2 of title I of Public Law 91–508, or subchapter II of chapter 53 of title 31, United States Code (collectively, commonly known as the Bank Secrecy Act), to identify financial transactions involving Russian senior foreign political figures, or any individual described in subparagraph (A), (B), or (C) of paragraph (1); and  
(8)any Egmont Group requests made to a foreign Financial Intelligence Unit, including Cyprus’ Financial Intelligence Unit, the Unit for Combating Money Laundering (MOKAS), pertaining to the financial transactions of any individual described in subparagraph (A), (B), or (C) of paragraph (1).    July 28, 2017 Reported adversely, referred to the House Calendar, and ordered to be printed 